Exhibit 10.1

 

AMENDMENT NO. 3
TO THE
CATHAY BANK
EMPLOYEE STOCK OWNERSHIP PLAN

 

 

 

Cathay General Bancorp (the "Company") hereby amends the above-named plan (the
"Plan"), effective as of January 1, 2016, as follows:

 

1.     Subsection (iv) of Section 6.2(a) of the Plan is hereby amended in its
entirety to read as follows:

 

"(iv)     Despite any other provision of the Plan, the benefits in the
Participant's Stock Account that consist of Stock in an S Corporation shall be
distributed in the form of cash. Any benefits in the Participant's Stock Account
that do not consist of Stock in an S Corporation shall also be distributed in
the form of cash, unless such Participant elects to receive his or her benefits
in the form of Stock."

 

* * * * * * * *

 

The Company has caused this Amendment No. 3 to be signed on the date indicated
below, to be effective as indicated above.

 

 

"Company"

 

        CATHAY GENERAL BANCORP        

 

 

 

 

 

 

 

 

Dated:

 June 21, 2018  

By:

 /s/ Pin Tai 

 

 

 

 

 

 

Its:

 CEO and President 

 

 

 

 

 